DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 2, 4, and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 20, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 5, the limitation, “a backlight device include a plurality of light sources which emit light toward the display panel, wherein; the plurality of light sources are capable of allowing luminance of light to be emitted toward the plurality of end pixels to be higher than luminance of light to be emitted toward the plurality of central pixels” renders the scope of the claim unclear.  Namely, the use of “capable of” makes it unclear if the device must have the luminance of light emitted toward the pixels set differently based on location.  Further, it is not clear if applicant is claiming that the luminance is adjustable.  For examination purposes, it is presumed any backlight source would satisfy the claim limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 2018/0157101 A1).
In regard to claim 1, Wu discloses a display panel having a display region including a plurality of pixels arrayed along a first direction and along a second direction which is different from the first direction (see e.g. Figures 4-9),
the display panel comprising a first substrate 1 and a second substrate 2 opposing each other, the first substrate 1 and the second substrate 2 being curved along the first direction, 
wherein the first substrate 1 has a color filter layer that includes: 
13 provided respectively corresponding to the plurality of pixels; and a black matrix 11 having a plurality of light shielding portions disposed between adjacent color filters 13 adjoining along the first direction; 
the second substrate 2 includes a plurality of pixel electrodes 26 respectively included in the plurality of pixels; 
the display region includes a central portion including a center of the display region along the first direction and, on both sides of the central portion along the first direction, a first end portion and a second end portion that are located adjacent to the central portion (note that the display is curved in Figure 5, 7, 9, see paragraph [0027], [0030], [0041], and [0042]);
 the plurality of pixels include a plurality of central pixels contained in the central portion and a plurality of end pixels contained in the first end portion or the second end portion(note that the display is curved in Figure 5, 7, 9, see paragraph [0027], [0030], [0041], and [0042]); 
the plurality of light shielding portions 11 include a plurality of central light shielding portions 11 contained in the central portion and a plurality of end light shielding portions 11 contained in the first end portion or the second end portion; and 
a width of the plurality of end light shielding portions along the first direction is greater than a width of the plurality of central light shielding portions along the first direction (see e.g. paragraph [0011]).
In regard to claim 3, Wu discloses the limitations as applied to claim 1 above, and
the first substrate 1 and the second substrate 2 are curved so as to be convex toward the first substrate 1; and; 
regarding a certain end pixel among the plurality of end pixels, a center B1 along the first direction of a first light shielding portion disposed closer to the central portion, a center B2 along (note that the pixels of the array may be chosen to satisfy the limitations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2018/0157101 A1) in view of Lee et al. (US 2014/0176856 A1).
In regard to claim 5, Wu discloses a display panel apparatus comprising: the display panel of claim 1.
Wu fails to disclose
a backlight device include a plurality of light sources which emit light toward the display panel, wherein; the plurality of light sources are capable of allowing luminance of light to be emitted toward the plurality of end pixels to be higher than luminance of light to be emitted toward the plurality of central pixels.
However, Lee et al. discloses (see e.g. paragraph [0096]):
a backlight device include a plurality of light sources which emit light toward the display panel, wherein; the plurality of light sources are capable of allowing luminance of light to be 
Given the teachings of Lee et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wu with a backlight device include a plurality of light sources which emit light toward the display panel, wherein; the plurality of light sources are capable of allowing luminance of light to be emitted toward the plurality of end pixels to be higher than luminance of light to be emitted toward the plurality of central pixels.
Doing so would provide a means for backlighting the liquid crystal device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JESSICA M MERLIN/            Primary Examiner, Art Unit 2871